Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 1 of 6 PageID #: 1



                                                                   ELECTRONICALLY
                                                                       FILED
                                                                     Dec 17 2018
                                                                 U.S. DISTRICT COURT
                                                                 Northern District of WV

                                                   1:18-CV-224

                                                 Kleeh
Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 2 of 6 PageID #: 2
Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 3 of 6 PageID #: 3
Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 4 of 6 PageID #: 4
Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 5 of 6 PageID #: 5
Case 1:18-cv-00224-IMK Document 1 Filed 12/17/18 Page 6 of 6 PageID #: 6
